Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Applicants’ arguments filed on 02/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Claims 5-8, 10, 12-13, 23, 25-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 25 and 27 are directed to non-elected methods. Claims 5-8, 10, 12-13, 23 and 26 are directed to non-elected enhancers of metabolic activity. Therefore, claims 1-4, 9, 11, 14-22, 24 and 28-30 are subject of the Office action below.
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-4, 9, 11, 14-22, 24 and 28-30 under 35 U.S.C. 103 as being unpatentable over Hendrzak-Henion (Photochemistry and Photobiology, 1999, 69(5), 575-581, cited in the previous Office action) in view of: i) Oberdanner (Photochemistry and Photobiology, 2002, 76(6), 695-703, cited in the previous Office action); and ii) Hayashi (Molecular Cancer Therapeutics, 2015, 14(2), 452-460, cited in the previous Office action), is maintained for the 
The Applicant’s invention is based on the use of a photodynamic therapy (PDT) comprising the administration of a metabolic activity enhancer (e.g., glucose) and a photosensitizer dye to a tumor, followed by irradiation of the tumor with light of an appropriate wave length. The specification provides a working example of administering to a tumor-bearing hamster: i) 2I-EtNBS (BA-PTD group); and ii) glucose + 2I-EtNBS (Glu-BA-PTD group), followed by irradiation with light of 652 nm. Relative to the untreated control, the Glu-BA-PTD group was found to exhibit greater efficacy in the reduction of tumor volume, when compared to the BA-PTD group. Please see Example 6, pages 22-23 of the instant specification.
Claim Interpretation
Independent claim 1 is drawn to a method requiring the following limitation components, which are: 1) patient population, namely, a subject having a malignant tumor; and 2) drug(s) being administered, namely: a) increasing the metabolic activity level; and b) at least one BA compound.
The term “a subject” recited in claim 1, is not defined by the claim or the specification to any specific patient population. Accordingly, for the purpose of examination, animals including humans and non-humans having a malignant tumor, or malignant tumor model cell lines, are included in the interpretation of “a subject”.
The specification discloses administration of glucose, as an example of the active step of increasing the metabolic activity level. Please see Example 6, pages 22-23 of the instant specification. Accordingly, any administration of a) glucose and b) at least one BA compound, is included in the interpretation of the active step of: a) increasing the metabolic activity level; and b) administering at least one BA compound.
 Regarding claim 1, similar to the Applicants, Hendrzak-Henion discloses using 2I-EtNBS (Applicants’ elected compound, see Office action mailed on 01/08/2021), in a PDT. Specifically, Hendrzak-Henion discloses administering 2I-EtNBS (BA-PTD group) to a tumor-bearing mice, MATERIALS AND METODS” and Figure 8. Hendrzak-Henion discloses that the utility of PDT in the therapy of malignant tumor is known in the art (see 575, 1st ¶ on right column and reference #1 cited on page 580).
Hendrzak-Henion differs from claim 1 only insofar as the cited reference does not explicitly disclose a PDT that also includes glucose, i.e., glucose + 2I-EtNBS (Glu-BA-PTD group).
Oberdanner is cited for disclosing that glucose is required to maintain high ATP-levels for the energy-utilizing steps during PDT-induced apoptosis (see title of the article). Specifically, Oberdanner states:
“Photodynamic therapy (PDT) may trigger apoptosis or necrosis in cancer cells. Several steps in the induction and execution of apoptosis require high amounts of adenosine-59- triphosphate (ATP). Because the mitochondrial membrane potential (Dw) decreases early in apoptosis, we raised the question about the mechanisms of maintaining a sufficiently high ATP level. We therefore monitored Dw and the intracellular ATP level of apoptotic human epidermoid carcinoma cells (A431) after photodynamic treatment with aluminum (III) phthalocyanine tetrasulfonate. A maximum of caspase-3–like activity and nuclear fragmentation was found at fluences of about 4 J cm22. Under these conditions apoptotic cells reduced Dw rapidly, while the ATP level remained high for 4–6 h after treatment for cells supplied with glucose. To analyze the contribution of glycolysis to the energy supply during apoptosis, experiments were carried out with cells deprived of glucose. These cells showed a rapid drop of ATP content and neither caspase activation nor nuclear fragmentation could be detected. We conclude that the use of glucose as a source of ATP is obligatory for the execution of PDT-induced apoptosis.” Please see abstract.

	Oberdanner discloses that 14-16 hours before irradiation at 600 nm, human cancer cells were incubated: i) without glucose; and ii) with glucose. Please see pages 696-697, under the title “MATERIALS AND METHODS”. Oberdanner discloses that under PDT conditions that would result in apoptosis in the presence of glucose, cells deprived of glucose lose their ability to develop the ‘‘full-blown’’ apoptotic phenotype. Please see page 701 and Figure 7. Please note that the term “apoptosis” is understood in the art as referring to programmed cell death.
	Hayashi is cited for disclosing that the administration of a photosensitizer dye conjugated with glucose to a tumor-bearing mice, followed by irradiation with light of 660 nm, was found to exhibit greater efficacy in the reduction of tumor volume, when compared to the effect of the photosensitizer dye without glucose. Please see pages 453-455, under the title “Materials and Methods” and Table 1.
	At the time the instant invention was filed, a person of the ordinary skill in the art would have found it obvious to modify Hendrzak-Henion with Oberdanner and Hayashi in order to administer a PDT comprising glucose + 2I-EtNBS (Glu-BA-PTD) to a tumor-bearing subject, followed by irradiation with light of 590-700 nm. The artisan of the ordinary skill would have considered the Glu-BA-PTD for the advantage of: i) maintaining high ATP-levels for the energy-utilizing steps during PDT-induced apoptosis; and ii) the tumor cells developing ‘‘full-blown’’ apoptotic phenotype. The skilled artisan would have had a reasonable expectation that, relative to untreated tumor control, the Glu-BA-PTD would exhibit greater therapeutic efficacy, when compared to the PDT comprising BA alone (BA-PTD).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Regarding claims 2-4, the cited references combined to disclose glucose (Applicant’s elected metabolic enhancer compound, see discussions above).
Regarding claims 9, 11, 14 and 24, the limitation of: i) increasing metabolic activity for a predetermined period of time between the BA administration and irradiation (claim 9); ii) increasing metabolic activity, or plasma glucose, by, for example, at least 25% (claims 11, 14 and 24); and iii) administering the BA at a rate that creates a plasma BA Tmax of the BA within about 10-240 minutes (claim 20), are result effective variables that would have been routinely determined and optimized in the pharmaceutical art. Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
Regarding claim 15, Hendrzak-Henion discloses light of wavelength 590-700 nm (see discussions above).
Regarding claim 16, Hendrzak-Henion discloses 2I-EtNBS at 4-5 mg/kg (see page 576, under the title “Experimental design”).
Regarding claim 17: i)  Hendrzak-Henion discloses that the use laser light in PDT therapy is known in the art (see 576, 1st ¶ on left column and reference #14 cited on page 580); ii) Hayashi discloses use of light in PDT therapy (see page 453, 1st ¶ on left column).
Regarding claims 18 and 28-29, the recited intended outcome of the method of claim 1 resulting in: i) increasing mitochondrial oxidative activity (claims 18 and 29); and ii) increasing glycolytic activity (claim 28), are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since to Hendrzak-Henion, Oberdanner and Hayashi combined to disclose the invention of claim 1 (see discussions above), the method of Hendrzak-Henion, Oberdanner and Hayashi must necessarily produce the same outcomes of recited in claims 18 and 28-29, because each of the recited outcome is a natural process that flows from the subject and the administered metabolic activity enhancer, for example, glucose (Applicants’ elected metabolic activity enhancer, see discussions above). 
Regarding claims19 and 30, Hendrzak-Henion discloses: i) 100 J/cm2; and ii) 180 W/cm2 (see page 576, under the title “Experimental design”).
Regarding claim 21, Hendrzak-Henion discloses metastatic cancer (see discussions above).
Regarding claim 22: i) Hendrzak-Henion discloses that photoactivation of the photosensitizer in the presence of oxygen results in the generation of highly cytotoxic molecular species (see 576, 1st ¶ on right column); and ii) Hayashi discloses that PDT therapy generates reactive oxygen species (see 452, 4th ¶ on right column).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicants’ Arguments/Remarks
Applicants argue on the grounds of what appears to be the Applicants’ position alleging that the instant claims are non-obvious over the cited references because the Applicants have unexpectedly and surprisingly discovered that the inclusion of glucose in a PDT (Glu-BA-PTD, see discussions above), was found to result in greater therapeutic efficacy, when compared to the PDT comprising BA alone (BA-PTD, see discussions above). Applicants also allege that at the time the instant invention was filed (effective date 09/23/2019), combination of glucose administration with PDT, was not known in the art.
Applicants cite: i) Pelicano et al (Oncogene, 2006, 25, 4633-4646); ii) Granchi et al (ChemMedChem, 2012, 7(8), 1318-1350); iii) Feng et al (Photochemical & Photobiological Sciences, 2014, 13, 1793-1803); and iv) Martin et al (Apoptosis, 2001, 6, 125-131), in support of the Applicants’ allegation. Please see pages 2-7 of Remarks filed on 02/22/2021.
Applicants’ arguments have been fully considered, but they are not found to be persuasive for the following reasons:
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness rejection. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02(b). 
At the time the instant invention was filed: i) the utility of 2I-EtNBS (Applicants’ elected compound, see Office action mailed on 01/08/2021), in a PDT (BA-PTD, see discussions above), was known in the art; ii) the utility of glucose for maintaining high ATP-levels for the energy-utilizing steps during PDT-induced apoptosis (see discussions above), was known in the art; iii) under PDT conditions that would result in apoptosis in the presence of glucose, cells deprived of glucose lose their ability to develop the ‘‘full-blown’’ apoptotic phenotype; and iv) a photosensitizer dye conjugated with glucose to a tumor-bearing mice, followed by irradiation with light of 660 nm, was found to exhibit greater efficacy in the reduction of tumor volume, when compared to the effect of the photosensitizer dye without glucose (see discussions above).
Accordingly, at the time the instant invention was filed, an artisan of the ordinary skill would have found it obvious to administer a PDT comprising glucose + 2I-EtNBS (Glu-BA-PTD) to a tumor-bearing subject, followed by irradiation with light of, for example,  590-700 nm. The skilled artisan would have considered the Glu-BA-PTD for the advantage of: i) maintaining high ATP-levels for the energy-utilizing steps during PDT-induced apoptosis; and ii) the tumor cells developing ‘‘full-blown’’ apoptotic phenotype. The skilled artisan would have had a reasonable expectation that, relative to untreated tumor control, the Glu-BA-PTD would exhibit greater therapeutic efficacy, when compared to the PDT comprising BA alone (BA-PTD).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Therefore, it would not have been unexpected and surprising observation that relative to untreated tumor control, the Glu-BA-PTD is found to exhibit greater therapeutic efficacy, when compared to BA-PTD.
Furthermore, Applicants’ allegations that at the time the instant invention was filed (effective date 09/23/2019), a combination of glucose administration with PDT, was not known in the art (see discussions above), have been fully considered, but they are not found to be persuasive.
This is because Nelson et al (Lasers in Surgery and Medicine, 1992, 12, 153-158, cited in response to the Applicants’ allegations above), discloses synergism of glucose administration combined with PDT, wherein the glucose administration combined with PDT produces a larger percentage of tumor eradication in animals than PDT alone (see title of the article and abstract). 
Hendrzak-Henion reference:
Applicants’ arguments on the grounds that Hendrzak-Henion fails to teach or suggest Glu-BA-PTD (see page 7 of Remarks filed on 02/22/2021), have been fully considered, but they are not found to be persuasive.
This is because the Office did not take position that Hendrzak-Henion discloses Glu-BA-PTD. The reasons for the Office’s reliance upon the Hendrzak-Henion reference, are set forth in the maintained rejections above. The Examiner, therefore, applies the same reasons hereto.


Oberdanner reference:
The Applicants’ summary of the Oberdanner teachings are misleading as it pertains to the relevant factual information relied upon in the traversal of the rejection. The arguments proffered alleged what appears to be the Applicants’ position that Oberdanner fails to disclose that glucose is required for PDT-induced apoptosis. Please see pages 2-7 of Remarks filed on 02/22/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
 This is because Oberdanner discloses that glucose is required to maintain high ATP-levels for the energy-utilizing steps during PDT-induced apoptosis (see title of the article). Specifically, Oberdanner states:
“Photodynamic therapy (PDT) may trigger apoptosis or necrosis in cancer cells. Several steps in the induction and execution of apoptosis require high amounts of adenosine-59- triphosphate (ATP). Because the mitochondrial membrane potential (Dw) decreases early in apoptosis, we raised the question about the mechanisms of maintaining a sufficiently high ATP level. We therefore monitored Dw and the intracellular ATP level of apoptotic human epidermoid carcinoma cells (A431) after photodynamic treatment with aluminum (III) phthalocyanine tetrasulfonate. A maximum of caspase-3–like activity and nuclear fragmentation was found at fluences of about 4 J cm22. Under these conditions apoptotic cells reduced Dw rapidly, while the ATP level remained high for 4–6 h after treatment for cells supplied with glucose. To analyze the contribution of glycolysis to the energy supply during apoptosis, experiments were carried out with cells deprived of glucose. These cells showed a rapid drop of ATP content and neither caspase activation nor nuclear fragmentation could be detected. We conclude that the use of glucose as a source of ATP is obligatory for the execution of PDT-induced apoptosis.” Please see abstract.

Furthermore, Applicants’ arguments on the grounds that Oberdanner employs a different photosensitizer than the BA dye of instant claims (see page 2 of Remarks filed on 02/22/2021), have been fully considered, but they are not found to be persuasive.
This is because the Office did not take position that Oberdanner discloses BA dye of instant claims. The reasons for the Office’s reliance upon the Oberdanner reference, are set forth in the maintained rejections above. The Examiner, therefore, applies the same reasons hereto.

Hayashi reference:
Applicants argue against the Hayashi reference on the grounds that: i) the photosensitizer-glucose conjugate is not a glucose; and ii) Hayashi does not disclose change in plasma glucose levels. Please see pages 7-9 of Remarks filed on 02/22/2021.
This is because the Office did not take position that the photosensitizer-glucose conjugate of Hayashi is a glucose. Furthermore, the limitation of increasing plasma glucose, by, for example, at least 25% (claims 11, 14 and 24), are result effective variables that would have been routinely determined and optimized in the pharmaceutical art (see discussions above).   MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusion
No claim is allowable.
 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629